Edward s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 10, 2015

                                     No. 04-14-00741-CV

                                   Deidre Elane SCHAMP,
                                          Appellant

                                               v.

                                    Edward MITCHELL,
                                         Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-20583
                      Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
       Appellee Edward Mitchell’s brief was due February 4, 2015. Neither the brief nor a
motion for extension of time has been filed.

        We order Mitchell to file his appellee’s brief by February 20, 2015. If the brief is not
filed by the date ordered, we will order the case submitted without an appellee’s brief.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court